RESOLUCIÓN
Hoy 30 de agosto de 2010, el Servicio Nacional de Me-teorología emitió un aviso de huracán para las islas de Vie-ques y Culebra, y una vigilancia de huracán para Puerto Rico. En vista de la situación climatológica y el riesgo a la *827vida que pudiera representar este huracán, el Juez Presi-dente del Tribunal Supremo, Hon. Federico Hernández Denton, decretó la suspensión de los trabajos en los Tribu-nales y el cierre de las Secretarías, y concedió libre la tarde de hoy —30 de agosto de 2010— a los empleados de la Rama Judicial con cargo a la licencia por desastre natural.
Como resultado de lo anterior, y al amparo de nuestra facultad de reglamentar los procedimientos judiciales, al computar los términos en las distintas leyes, reglas o re-glamentos aplicables a los procedimientos y trámites judiciales, se aplicará lo dispuesto en los Arts. 399 y 389 del Código Político de 1902 (1 L.P.R.A. secs. 72 y 73), por lo que se considerará la tarde de hoy 30 de agosto de 2010 como si fuera día feriado. Cualquier término a vencer ese día se extenderá hasta el próximo día laborable.

Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo